DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Fig. 9).
Regarding claim 7, Takahashi (Fig. 9) discloses an amplifier circuit comprising an envelope tracking supply modulator (1025, 1023, 1024, 1026), a push pull power amplifier (1020, 1021, 1022) and wherein the envelope tracking supply modulator (1025, 1023, 1024, 1026) is configured to receive a digital envelope reference signal (the signal applying to the + input terminal of 1025) and generate a first power supply signal (output signal of 1026) for the push pull power amplifier (1020, 1021, 1022), and the push pull power amplifier (1020, 1021, 1022) is configured to receive an analog envelope reference signal (the signal applying to the upper input terminal of 1020) and generate a second power supply signal (the signal going through the inductor 1050) for the power amplifier system (1003).
Regarding claim 8, wherein the push pull power amplifier (1020, 1021, 1022) comprises a control driver (1020) configured to receive the analog envelope reference signal (the signal applying to the upper input terminal of 1020) and generate multiple control signals (output signals of 1020), and multiple class B power amplifiers in 1021) connected in parallel and wherein each class B power amplifier comprises a pair of transistors (transistors in 1021) operating with a different supply level .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-6 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2635